DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2020 and 05/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubouchi (2014/0350146, of record).

Regarding claim 1, Tsubouchi discloses an optical filter (Abstract, Figure 4 teaches a near-infrared cut filter) comprising: a light-absorbing layer (Abstract, Figure 4 teaches a near-infrared cut filter which includes a light absorber), wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0° (Figure 4, 

Regarding claim 2, Tsubouchi discloses the optical filter according to claim 1, wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0° (Figure 4, solid line indicating incident angle of 0 degree), (iv) the optical filter has a spectral transmittance of 1% or less in the wavelength range of 300 to 350 nm (Figure 4 depicts transmittance of 1%or less in a wavelength range of 300 to 350 nm).



Regarding claim 4, Tsubouchi discloses the optical filter according to claim 1, wherein when light with wavelengths of 300 nm to 1200 nm is incident at an incident angle of 0° (Figure 4, solid line indicating incident angle of 0 degree), (v) the optical filter has an increasing spectral transmittance with increasing wavelength in the wavelength range of 350 nm to 450 nm (Figure 4 depicts an increasing transmittance from 350 to 450 nm) and a first UV cut-off wavelength which lies in the wavelength range of 350 nm to 450 nm (Figure 4 depicts a cut-off wavelength, as defined in [0033] of the instant application, at 410 nm) and at which the spectral transmittance is 50% is in the wavelength range of 380 nm to 430 nm (Figure 4 depicts a 50% transmittance at 410 nm).

Regarding claim 5, Tsubouchi discloses the optical filter according to claim 4, wherein the requirement (v) is satisfied by the light-absorbing layer (Figure 4; [0041]).

Regarding claim 10, Tsubouchi discloses the optical filter according to claim 1, further comprising a transparent dielectric substrate covered with the light-absorbing layer (at least [0185] teaches the substrate to be made with known dielectric materials).

Regarding claim 11, Tsubouchi discloses a camera-equipped information device (Figure 1b) comprising: a lens system (5, lens); an imaging sensor (7, sensor) that receives light having passed through the lens system (Figure 1b, “Light”); and the optical filter according to claim 1 that is disposed ahead of the lens system and protects the lens system (6', near-infrared cut filter, is disposed ahead of the lens system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi (2014/0350146, of record) in view of Kobayashi et al. (EP 1672047 A1).

Regarding claim 6, Tsubouchi discloses the optical filter according to claim 1, but fails to teach wherein the light-absorbing layer comprises a light absorber formed by a phosphonic acid and copper ion. Tsubouchi and Kobayashi are related because both teach an optical filter comprising a light absorbing layer.
Kobayashi discloses an optical filter wherein the light-absorbing layer comprises a light absorber formed by a phosphonic acid and copper ion ([0034-0035] teach a divalent ionic copper compound which is a phosphorous containing copper compound, and an example of the phosphorous compound includes phosphonic acid, particularly at least Formula 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tsubouchi to incorporate the teachings of Kobayashi and provide wherein the light-absorbing layer comprises a light absorber formed by a phosphonic acid and copper ion. Doing so would allow for excellent transmittance of visible light and excellent absorptivity for an infrared ray over a long period of time.

Regarding claim 7, the modified Tsubouchi discloses the optical filter according to claim 6, wherein the phosphonic acid comprises a first phosphonic acid having an aryl group (Kobayashi: at least [0036] teaches R1 and R2 are same or different, and denote at least an aryl group or alkyl group).

Regarding claim 8, the modified Tsubouchi discloses the optical filter according to claim 7, wherein the first phosphonic acid comprises a portion that has a halogenated phenyl group in which at least one hydrogen atom of a phenyl group is substituted by a halogen atom (Kobayashi: at least [0036] teaches at least one hydrogen atom may be substituted by a halogen atom).

Regarding claim 9, the modified Tsubouchi discloses the optical filter according to claim 7, wherein the phosphonic acid further comprises a second phosphonic acid having an alkyl group (Kobayashi: at least [0036] teaches R1 and R2 are same or different, and denote at least an aryl group or alkyl group).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872